DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanner et al. (US 2015/0134155) in view of Green et al. (US 2015/0239482).
Referring to Claim 1: Kanner discloses a method comprising:
(a)    acquiring, by at least one sensor (110) mounted on a train (102), first and second signals from first and second objects (114, 116) on or proximate a path being travelled by the train, wherein the first and second objects are spaced along the path of the train (Fig. 1);

(c)    determining, by the controller, a match between the first signal from the first object and a second object (116) representation included in the track database that includes a second geographical location (L2) (Para. [0029] and [0089]) (Fig. 4);
(d)    determining, by the controller, a distance L (d2) travelled by the train along the path between at least the first geographical location and the second geographical location (Para. [0030]);
(e)    determining, by the controller, a sum C of electrical pulses generated by an encoder (112) during travel of the train the distance L (d2), wherein the encoder is operative to generate X electrical pulse(s) per revolution of the wheel (108) (Para. [0059]); and
(f)    determining, by the controller, based on the distance L (d2) determined in step (d) and the sum C determined in step (e), a diameter D or radius R of the wheel (Para. [0058] and [0069]).
	Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with track database locations. Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor 

Referring to Claim 2: Kanner does not specifically teach that each geographical location comprises a longitude and a latitude of said geographical location. However, Green teaches providing each marker, or object, with geographic location data in terms of latitude and longitude (Para. [0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an markers with latitude and longitude data, as taught by Green, because this method allows objects to be precisely located using absolute positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 3: Kanner teaches a method, further including, following step (f):
(g)    determining, by the controller (118), a number of whole or partial revolutions of the wheel (108) during travel of the train along the path (Para. [0041]). 
	Kanner does not specifically teach step “(h)    determining, by the controller, a distance (M) the train has travelled along the path based on the number of whole or 

Referring to Claim 4: Kanner further teaches a method, wherein, in step (g), the number of whole or partial revolutions of the wheel is determined, by the controller, from a sum of the electrical pulses generated by the encoder (Para. [0023]).

Referring to Claim 5: Kanner does not specifically teach determining the velocity of the train based on the distance M determined in step (h) and the time to travel that distance. However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 316) (Fig. 3), by the controller, a velocity of the train based on the distance M determined in step (h) divided by a time for the train to travel the distance M (Para. [0032] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Referring to Claim 6: Kanner does not specifically teach step “(g) determining, by the controller, a distance (M) the train has travelled based on a count of the number of electrical pulses generated by the encoder during said travel. However, Green teaches a guideway mounted vehicle localization system, and determining, by the controller, a distance the train has travelled along the path (809) based on the number of whole or partial revolutions of the wheel determined (811) and the radius or diameter of the wheel (807) (Fig. 8) (Para. [0133] and [0151] - [0153]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the revolution data and wheel diameter to calculate the distance travelled, as taught by Green, because this is a commonly known method for calculating travel distance using a tachometer, and this data can be used to detect slip conditions when compared with other distance calculations (see Green, Para. [0122]).

Referring to Claim 7: Kanner does not specifically teach “determining, by the controller, a velocity of the train based on the distance M determined in step (g) divided by a time for the train to travel the distance M.” However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 

Referring to Claim 8: Kanner does not specifically teach step “(g) determining, by the controller, a velocity of the train based on a number of whole or partial revolutions of the wheel between a pair of geographical locations and a time for the train to travel between said pair of geographical locations.” However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 316) (Fig. 3) by the controller, a velocity of the train based on a number of whole or partial revolutions of the wheel between a pair of geographical locations and a time for the train to travel between said pair of geographical locations.” (Para. [0033] and [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the wheel revolutions, geographic locations and time to determine the velocity of the train, as taught by Green, because this additional method of calculating velocity provides a more robust system with redundancies that can be used for more accurate train operation, as compared to using a traditional speed detector alone.

Referring to Claim 9: Kanner does not specifically teach that “step (a) includes determining, by the controller, at least one of the following: a first distance from the camera to the first object; or a second distance from the camera to the second object; or both.” However, Green teaches a guideway mounted vehicle localization system, wherein the optical sensor, e.g., camera, tracks objects by determining the distance from the camera to the object (Para. [0033] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects using a camera, as taught by Green, because
because this method allows objects to be located using relative positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 10: Kanner does not specifically teach that “in step (d), the distance L is determined based on least one of the following: the first distance; or the second distance; or both.” Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein objects are tracked (316) continuously (Para. [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects continuously and use these distances for calculations, as taught by Green, because this creates a more robust 

Referring to Claim 12: Kanner does not specifically teach using a third image of a third object to perform the calculations. However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires images of objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical sensor, i.e., camera, to identify first, second, and third object locations, as taught by Green, because this method allows unique identification codes to be associated with detected objects, which gives the system greater amounts of information useful for locating and tracking the vehicle. 

Referring to Claim 13: Kanner does not specifically teach “providing to the controller access to a model of the path that includes geographical locations corresponding to physical locations along the path, wherein step (i) includes the controller:
(1)    tracking via the model geographical locations of the train corresponding to the physical locations encountered by the train during travel of the train along the path determined from the whole or partial revolutions of the wheel during travel of the train on the path; and (2)    acquiring via the model the geographical location of each physical location encountered by the train during travel of the train on the path, including the geographical location of the train in step (i).” However, Green teaches a guideway 

Referring to Claim 14: Kanner does not specifically teach that “the camera is mounted on a lead vehicle of the train.” However, Green teaches an embodiment where the optical sensors (210a, 210b) are mounted on the leading and trailing ends (206, 208) of a train (202) (Fig. 2a) (Para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to mount a camera on the lead vehicle of a train, as taught by Green, because the lead end of a train is where the locomotive is located and is a convenient location for train operational equipment.

Referring to Claim 15: Kanner does not specifically teach that “the camera is mounted on a locomotive of the train.” However, Green teaches an embodiment where the optical sensors (210a, 210b) are mounted on the leading and trailing ends (206, 208) of a train (202) (Fig. 2a) (Para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to mount a camera on the lead vehicle of a train, as taught by Green, because the lead end of a train is where the locomotive is located and is a convenient location for train operational equipment.

Referring to Claim 16: Kanner further teaches a method, wherein the distance L is determined at least in-part from distance data included in the track database (Para. [0069]) (Fig. 4).

Referring to Claim 17: Kanner teaches a computer-implemented method comprising:
(a)    receiving, by a controller, comprising one or more processors, from by at least one sensor (110) mounted on a train (102), first and second signals of first and second objects (114, 116) on or proximate a path being travelled by the train, wherein the first and second objects are spaced along the path of the train (Fig. 1);
(b)    determining, by a controller (118) comprising one or more processors, a match between the first signal from the first object (114) and a first object representation included in a track database (404) that includes a first geographical location (L1) (Para. [0029] and [0089]) (Fig. 4);

 (d)    determining, by the controller, a distance (d2) travelled by the train along the path between at least the first geographical location and the second geographical location (Para. [0030]);
(e)    determining, by the controller, a sum C of electrical pulses generated by an encoder (112) during travel of the train the distance L (d2), wherein the encoder is operative to generate X electrical pulse(s) per revolution of the wheel (108) (Para. [0059]); and
(f)    determining, by the controller, based on the distance L (d2) determined in step (d) and the sum C determined in step (e), a diameter (D) or radius (R) of the wheel (Para. [0058] and [0069]).
	Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with track database locations. Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires first and second images of first and second objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical 

Referring to Claim 18: Kanner teaches a method, further including, following step (f):
(g)    determining, by the controller (118), a number of whole or partial revolutions of the wheel (108) during travel of the train along the path (Para. [0041]). 
	Kanner does not specifically teach step “(h)    determining, by the controller, a distance (M) the train has travelled along the path based on the number of whole or partial revolutions of the wheel determined in step (g) and the radius or diameter of the wheel determined in step (f).” However, Green teaches a guideway mounted vehicle localization system, and determining, by the controller, a distance the train has travelled along the path (809) based on the number of whole or partial revolutions of the wheel determined (811) and the radius or diameter of the wheel (807) (Fig. 8) (Para. [0133] and [0151] - [0153]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the revolution data and wheel diameter to calculate the distance travelled, as taught by Green, because this is a commonly known method for calculating travel distance using a tachometer, and this data can be used to detect slip conditions when compared with other distance calculations (see Green, Para. [0122]).

Referring to Claim 19: Kanner does not specifically teach that “step (a) includes determining, by the controller, at least one of the following: a first distance from the camera to the first object; or a second distance from the camera to the second object; or both.” However, Green teaches a guideway mounted vehicle localization system, wherein the optical sensor, e.g., camera, tracks objects by determining the distance from the camera to the object (Para. [0033] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects using a camera, as taught by Green, because
because this method allows objects to be located using relative positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 20: Kanner does not specifically teach that “in step (d), the distance L is determined based on least one of the following: the first distance; or the second distance; or both.” Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein objects are tracked (316) continuously (Para. [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects continuously and use these distances for calculations, as taught by Green, because this creates a more robust system that can perform calculations based on varying objects along the route, rather than using magnetic proximity plates with predetermined distances.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanner et al. (US 2015/0134155) in view of Green et al. (US 2015/0239482) and Shiratsuchi (US 2017/0305396).
Referring to Claim 11: Kanner does not specifically teach “determining, by the controller, a first distance from the camera to the first geographical location, and a second distance from the camera to the second geographical location, wherein, in step (d), the distance L is determined based on a difference between the first distance and the second distance.” However, Shiratsuchi teaches a method for locating a train, wherein “[a]s the position sensor, there can be cited a motion tracker that measures a marker with a camera to compute coordinates from the shape and size thereof” (Para. [0080]), and “[i]f multiple markers exist, the distance to a marker end point can be obtained for each of markers” (Para. [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to compute distances to each marker, as taught by Shiratsuchi, and to further compute distances between markers based on the difference between marker distances to the camera because this enables the distance between markers to be computed using system equipment without the need to manually measure distances.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to train localization systems using cameras and/or markers: US-20150239482; US-20150134155; US-20110091077; US-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617